DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted March 29, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 5-12, 14, 15, 17-21, 23, and 31 are currently pending (claims 17-21, 23, and 31 are withdrawn from consideration).

Response to Arguments
2.	The Applicant argues “Kim does not teach or suggest that the density of the particular user equipment which transmit information in unit time in the region is a ratio of a number of the particular user equipment which transmit the information in the unit time in the region to an area of the region… [but rather] Kim seems to describe a simple density of user equipment” (remarks, p. 9). The Examiner has carefully considered this point, but respectfully disagrees.
The term “user equipment which transmit information in unit time” is interpreted as devices that transmit information. All of the vehicles in Kim (i.e. OBUs or UEs) that are accounted for, for example by a road-side unit (RSU), are “user equipment which transmit information in unit time” because they communicate with the RSU. Therefore, Kim teaches tracking “user equipment which transmit information in unit time” per unit area (See, e.g., [0112]).

Claim Objections
3.	Claims 1 and all dependent thereon are objected to because of the following informalities: the claim recites the acquisition of “a user feature… related to distribution” (lines 4-5). The claim also recites “the acquired distribution” (lines 8 and 10). It is understood that “the acquired distribution” should be interpreted as “the acquired feature related to distribution” or “the acquired distribution feature,” etc. Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 9-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0261214 (hereinafter “Kim”), in view of U.S. Publication No. 2015/0326668 (hereinafter “Mader”).

Regarding claim 1: Kim teaches an apparatus for network management side in a wireless communication system, comprising: circuitry configured to
acquire a user feature of particular user equipment in a region served by the wireless communication system, which is related to distribution of the particular user equipment (See, e.g., [0110]-[0118]; parameters related to UE distribution in an area are communicated to the base station.); and
determine, based on the user feature, division of resources in a wireless transmission resource pool to be used by the particular user equipment (See, e.g., [0116]-[0124]; resources are determined accordingly; note vehicle communication resource pool configuration.),
wherein the circuitry is configured to determine that the acquired distribution [feature] exceeds a predetermined range and to determine the division of resources in response to a determination that the acquired distribution [feature] exceeds the predetermined range (See, e.g., [0116]-[0132]; note, e.g., [0117] – comparison of vehicle density to a predefined threshold.);
wherein the user feature of the particular user equipment is a density of the particular user equipment which transmit information in unit time in the region, and wherein the density of the particular user equipment which transmit information in unit time in the region is a ratio of a number of the particular user equipment which transmit the information in the unit time in the region to an area of the region (See, e.g., Kim: [0052], [0112], [0121], and [0123].)
	Kim does not explicitly state reconfiguring the resources. That is, Kim does not explicitly state basing the determination on a change of the acquired distribution feature. To the extent this (See, e.g., [0054] and [0060].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Mader, such as the resource adaptation functionality, within the system Kim, in order to update or reconfigure the resources when the said parameters change.

Regarding claim 2: Kim modified by Mader further teaches a transceiving unit, configured to transmit information on the division determined by the determining unit to the particular user equipment (See, e.g., Kim: [0123].).

Regarding claim 9: Kim modified by Mader further teaches wherein information on the division comprises a division granularity of the wireless transmission resource pool in a spectrum dimension, wherein the wireless transmission resource pool is divided into a plurality of basic resource units in accordance with the division granularity, and each of the particular user equipment communicates using one of the basic resource units (See, e.g., Kim [0123] and [0170].).

Regarding claim 10: Kim modified by Mader further teaches wherein the division granularities are in one to one correspondence with configuration schemes of the basic resource units in the wireless transmission resource pool (See, e.g., Hu [0025]; Kim [0123]-[0132].). 

Regarding claim 11: Kim modified by Mader further teaches wherein the division granularity is set so that the larger the density of the particular user equipment in the region is, and (See, e.g., Kim [0110]-[0117].).

Regarding claim 14: Kim modified by Mader further teaches wherein the acquiring unit is configured to acquire the user feature from a central management apparatus, which coordinates operations of a plurality of wireless communication systems in the region (See, e.g., Kim: [0134].).

Regarding claim 15: Kim modified by Mader further teaches wherein the particular user equipment are vehicle-to-vehicle user equipment or user equipment of a wireless communication system having a priority access license in a spectrum access system (See, e.g., Kim: [0110]-[0118], [0123].).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Mader, and in further view of U.S. Patent No. 9,043,274 (hereinafter “Cheng”).

Regarding claim 5: Kim modified by Mader substantially teaches the apparatus as set forth above regarding claim 1. Kim modified by Mader further teaches a storage unit, configured to store and update the user feature of the particular user equipment, which is related to the distribution of the particular user equipment (See, e.g., Kim: figure 3, item 260. See also Kim: [0083]-[0085].). Kim modified by Mader may teach, imply, and/or inherently include the function “to query the user feature in the storage unit,” but this feature is not explicitly stated therein. However, this function is taught by Cheng (See, e.g., col. 10, lines 12-31.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from .

10.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Mader, and in further view of one of either U.S. Patent No. 9,094,831 (hereinafter “Borran”) or U.S. Publication No. 2017/0181154 (hereinafter “Zhou”).

Regarding claim 6: Kim modified by Mader substantially teaches the apparatus as set forth above regarding claim 1. Kim modified by Mader further teaches “wherein the particular user equipment comprise first particular user equipment served by the wireless communication system and second particular user equipment served by a second wireless communication system, a region served by the second wireless communication system is at least partially overlapped with the region served by the wireless communication system, and wherein the acquiring unit is configured to: for the overlapped region, acquire a first user feature of the first particular user equipment which is related to distribution of the first particular user equipment and a second user feature of the second particular user equipment which is related to distribution of the second particular user equipment, and acquire a user feature of particular user equipment in the overlapped region which is related to distribution of the particular user equipment in the overlapped region,” (See, e.g., Kim [0005], [0085], and figure 1.). Kim modified by Mader may teach or imply (by virtue of parameter considerations in adjacent and/or overlapping regions), but fails to explicitly state combining the first user feature and the second user feature. However, Borran teaches this feature (See, e.g., col. 1, line 52- col. 2, line 20.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Borran, such as 
Alternatively, Zhou teaches this feature (See, e.g., [0199].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhou, such as the combining and/or aggregation functionality, within the system of Kim modified by Mader, in order to adapt resource utilization.

Regarding claim 7: Kim modified by Mader, and either Borran or Zhou, further teaches wherein the acquiring unit is configured to acquire the second user feature from the second wireless communication system and provide the first user feature to the second wireless communication system (See, e.g., Hu [0005]-[0011], [0019], [0046]; also Kim [0005], [0085], and figure 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 8: Kim modified by Mader, and either Borran or Zhou, further teaches wherein the first user feature and the second user feature are respectively updated in at least one of the following manners: being updated in response to an access operation or a disconnection operation of each of the particular user equipment, and being updated periodically (See, e.g., Kim [0110]-[0116]; note also the explanation set forth above regarding claim 1; discussed parameters have bases in connection or disconnection operations). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Mader, and in further view of one of either U.S. Publication No. 2002/0161914 (hereinafter “Belenki”) or U.S. Publication No. 2011/0045824 (hereinafter “Bischoff”).

Regarding claim 12: Kim modified by Mader substantially teaches the apparatus as set forth above regarding claim 9, but does not explicitly state wherein the division granularity is set in such a way that the number of basic resource units is minimized under a condition that communication quality of the particular user equipment and a message admission rate are maintained at predetermined levels. However, these features are taught in Belenki (See, e.g., [0005], [0037], and [0143].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Belenki, such as the constraint functionality, within the system of Kim modified by Mader, in order to ensure service levels.
Alternatively, these features are taught in Bischoff (See, e.g., [0007], [0042], and [0058].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Bischoff, such as the constraint functionality, within the system of Kim modified by Mader, in order to ensure service levels.

Relevant Art
12.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure:
US-20130144670-A1: see [0049], [0101]
US-20170086081-A1: see [0118]
US-20140278031-A1: see [0030]

Conclusion
13.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476